                                  CO27U RT
      Case 1:18-cr-20044-DPG Document       M IN
                                        Entered onUTES
                                                  FLSD Docket 11/20/2019 Page 1 of 1                  Page3
                               M agistrate Judge Jacqueline Becerra
                       KingBuildingCourtroom 10-6                            Date:11/20/19    Time:10:00am .
                                                                                                         .

 Defendant:Jose Espana M arquinez         J#:18416-104 Case #: 18-20044-CrGayles   -




 AUsA: 1.
        -calp                tv--                      Attorney: ot             fo % .w- xkvïl-
Violation: Consp.,Pw id Cocaine Aboard aVessel
 Proceeding: Rrc & Arraign                                   CJA Appt:
 Bond/PTD Held:C Yes C No            Recommended Bond:
 Bond Setat:$250,000 Csb/Nebbiatstip).                       Co-signed by:
  C Surrenderand/ordonotobtainpassports/traveldocs                   Language:SpanishY
  r ReporttoPTSas directed/or       x'saweek/monthby                 Disposition'
                                                                                .
    phone:      x'saweek/monthinperson                                Nejson Rodri uez-varela Es .
  r  Random urinetesting by PretrialServices
     Treatmentasdeemed necessary
  f- Refrainfrom excessiveuse ofalcohol
  T' Participate in mentalhealth assessment& treatm ent
  C Maintainorseekfull-timeemployment/education
  î-' Nocontactwithvictims/witnesses
 C    No firearm s
 T- Notto encum berproperty
 T- M ay notvisittransportation establishments
 f- HomeConfinement/ElectronicMonitoringand/or
      Curfew            pm to          am , paid by
 F- Allow ances:M edicalneeds, courtappearances,attorney visi
                                                            ts,
    religious,em ploym ent
 r Travelextendedto:                                                     '               7
 r other:                                                            from SpeedyTrialclock
NEr couRTAPPEARANCE    Date:             Tim e:           Jud
                                                             ge:                        Place:
ReportRECounse:                                   0A                                         *
PTD/BondHearing:
Prelim rraign rRemoval:         1                 lt               t'î                       l
statusconference RE:

D.A.R. /Q :p% l                                                    Timeincourt:              )M-
                                                                                               ,q
